
	

113 HR 4266 IH: To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the design, planning, and construction of the South Sacramento County Agriculture and Habitat Lands Water Recycling Project in Sacramento County, California.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4266
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Ms. Matsui (for herself, Mr. Garamendi, and Mr. Bera of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the
			 Secretary of the Interior to participate in the design, planning, and
			 construction of the South Sacramento County Agriculture and Habitat Lands
			 Water Recycling Project in Sacramento County, California.
	
	
		1.Authorization of Sacramento County, California, water reclamation project
			(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Title XVI of Public Law
			 102–575; 43 U.S.C. 390h et seq.) is amended by adding at the end the
			 following new section:
				
					16__.Sacramento County, California, water reclamation project
						(a)AuthorizationThe Secretary, in cooperation with the Sacramento Regional County Sanitation District, California,
			 is authorized to participate in the design, planning, and construction of,
			 and land acquisition for, a project to reclaim and reuse wastewater in
			 accordance with subsection (b), within Sacramento County, California.
						(b)Phased projectThe project referred to in subsection (a) shall consist of three phases, the first of which shall
			 include the planning, design, and construction of water conveyance and
			 related infrastructure to provide recycled water to irrigate approximately
			 4,500 acres of land in southern Sacramento County.
						(c)Cost share
							(1)In generalThe Federal share of the costs of the project described in subsection (a) shall not exceed 25
			 percent of the total cost.
							(2)Form of non-Federal shareThe non-Federal share may be in the form of any in-kind services that the Secretary determines
			 would contribute substantially toward the completion of the water
			 reclamation and reuse project, including—
								(A)reasonable costs incurred by the Sacramento Regional County Sanitation District relating to the
			 planning, design, and construction of the water reclamation and reuse
			 project; and
								(B)the acquisition costs of land acquired for the project that is—
									(i)used for planning, design, and construction of the water reclamation and reuse project facilities;
			 and
									(ii)owned by the Sanitation District and directly related to the project.
									(d)LimitationThe Secretary shall not provide funds for the operations and maintenance of the project described
			 in subsection (a).
						(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $30,000,000..
			(b)Clerical amendmentThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the last
			 item relating to title XVI the following:
				
					
						Sec. 16__. Sacramento County, California, water reclamation project..
			
